IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wendell Long,                        :
                                     : No. 1920 C.D. 2015
                        Appellant    : Submitted: April 29, 2016
                                     :
                   v.                :
                                     :
Kenneth D. Kyler                     :


BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                    FILED: August 26, 2016


            Wendell Long appeals pro se from the September 8, 2015 order of the
Court of Common Pleas of Huntingdon County (trial court) granting the
preliminary objections filed by Kenneth D. Kyler and dismissing the Petition for
Relief filed by Long under the statute commonly known as the Prison Litigation
Reform Act (PLRA), 42 Pa.C.S. §§6601-6608. We affirm.
            At all relevant times, Long was an inmate at the State Correctional
Institution at Huntingdon (SCI Huntingdon), and Kyler was its Superintendent. On
May 6, 2000, Long received a misconduct report charging him with lewd conduct
in a bathroom stall. On May 9, 2000, a hearing examiner held a misconduct
hearing and dismissed the misconduct charge without prejudice due to lack of
evidence. That same day, Long was issued another misconduct charge based on
the same behavior but asserting different charges. On May 11, 2000, a hearing was
held on the second misconduct charge. The hearing examiner found Long guilty of
all charges and issued Long 30 days’ disciplinary custody, loss of job, loss of
honor block status, and loss of single cell status. Long appealed to the Program
Review Committee, former Superintendent Kyler, and the Chief Hearing Officer,
each of which denied the appeal and upheld the sanctions.
               In 2001, Long filed a Petition for Relief against Kyler, seeking a
declaration that his prison misconduct conviction and the sanctions imposed are
invalid, unconstitutional, and must be expunged from his record. Long asserts that
the misconduct charges were filed deliberately by correctional employees who
falsified evidence with the intent of depriving Long of his constitutional rights.
Long further contends that the hearing officer violated his constitutional right to
due process by denying his request to have representation and witnesses present at
the misconduct hearing. Long avers that the action or inaction of Kyler in failing
to monitor employees under his supervision allowed those employees to violate
Long’s constitutional rights, in violation of Kyler’s duties as superintendent.
               Kyler filed timely preliminary objections in the nature of a demurrer,
and the matter sat dormant for more than a decade.1 Thereafter, the trial court
invited the parties to submit briefs in support of their respective positions and, after
considering the same, granted Kyler’s preliminary objections.
               On appeal to this Court, Long asks this Court to declare the
disciplinary conviction and sanction invalid, expunge the same from his record,


       1
         The trial court’s Pa.R.A.P. 1925(a) opinion states that after a file review revealed that
the case was still pending, an August 10, 2015 order was issued directing that the matter be
placed on an argument list. Although there was correspondence between Long and then
President Judge Stewart Kurtz, neither party filed the appropriate document to move the case.
Trial court op. at 1 n.1.


                                                2
and reinstate the status he lost as a result of the invalid conviction. He also asks
for compensatory and punitive damages.
             When reviewing an order granting preliminary objections in the
nature of a demurrer, our standard of review is de novo and our scope of review is
plenary.   Balletta v. Spadoni, 47 A.3d 183, 188 n.2 (Pa. Cmwlth. 2012).
Preliminary objections are properly sustained when, based on the facts pled, it is
clear that the plaintiff will be unable to prove facts legally sufficient to establish a
right to relief. Id. We must accept as true all well-pled, material, and relevant
facts alleged in the complaint and every inference that may be fairly deduced from
those facts. Id. However, we need not accept any of the complaint’s conclusions
of law or argumentative allegations. Small v. Horn, 722 A.2d 664, 668 (Pa. 1998).
             Because Long’s Petition for Relief challenges internal prison
operations, the issues he raises are not reviewable by this Court. Bronson v.
Central Office Review Committee, 721 A.2d 357, 358-59 (Pa. 1998); Brown v.
Pennsylvania Department of Corrections, 913 A.2d 301, 305 (Pa. Cmwlth. 2006).
Indeed, we have specifically held that decisions of the Department of Corrections
“concerning charges of misconduct against an inmate are beyond this Court’s
appellate or original jurisdiction.” Brown, 913 A.2d at 305 (emphasis added).
             In Bronson, our Supreme Court explained that

             [I]nternal prison operations are more properly left to the
             legislative and executive branches, [and] prison officials
             must be allowed to exercise their judgment in the
             execution of policies necessary to preserve order and
             maintain security free from judicial interference. . . .
             Unlike the criminal trial and appeals process where a
             defendant is accorded the full spectrum of rights and
             protections guaranteed by the state and federal
             constitutions, and which is necessarily within the ambit
             of the judiciary, the procedures for pursuing inmate

                                           3
              grievances and misconduct appeals are a matter of
              internal prison administration and the full panoply of
              rights due a defendant in a criminal prosecution is not
              necessary in a prison disciplinary proceeding. Therefore,
              the commonwealth court [sic] does not have appellate
              jurisdiction, under 42 Pa.C.S. §763, over inmate appeals
              of decisions by intra-prison disciplinary tribunals.
721 A.2d at 358-59 (quotations and citations omitted). In Robson v. Biester, 420
A.2d 9, 12 (Pa. Cmwlth. 1980), this Court determined that the “operation of
correctional facilities is peculiarly within the province of the legislative and
executive branches of the government and not the judicial branch.” The fact that
Long couches his claims as violations of his constitutional rights does not alter the
fact that his challenges to the credibility of witnesses, the evidence presented, and
the determination made at his misconduct hearing are not matters within this
Court’s appellate jurisdiction.2
              Moreover, Long’s vague assertions that the misconduct proceedings
and the attendant sanctions deprived him of constitutional rights also must fail.
              Procedural due process in a misconduct proceeding is satisfied if an
inmate receives written notice of the charges at least 24 hours before the hearing,
receives a written statement of facts by the fact finder as to the evidence relied
upon and reasons for the action taken, and is afforded a qualified right to call
witnesses and present documentary evidence in his defense when institutional
safety or correctional goals are not placed at risk. Id. Long’s only relevant
assertion is that he was denied the opportunity to call unnamed witnesses. Because
Long has not identified in his petition what witnesses he asked to call or how he


       2
         “[T]he limitations placed upon the judiciary to rule on issues of internal prison
operations set forth in Bronson apply to our common pleas courts as well.” Brown, 913 A.2d at
305.


                                             4
was prejudiced by not being allowed to call them, his allegations in this regard do
not state a claim that his due process rights were violated.
              In Singleton v. Lavan, 834 A.2d 672, 675-76 (Pa. Cmwlth. 2003), we
noted that an inmate’s placement in restricted housing unit for 30 days does not
violate his due process rights.3 Additionally, this Court has previously held that an
inmate has no protected liberty interest in a specific prison job. Bush v. Veach, 1
A.3d 981, 984 (Pa. Cmwlth. 2010); Miles v. Wiser, 847 A.2d 237, 240-41 (Pa.
Cmwlth. 2004). Finally, it is well settled that an inmate does not have a right to be
housed in a particular area within a facility; rather, it is entirely a matter of the
Department of Corrections’ discretion where to house an inmate. Clark v. Beard,
918 A.2d 160-61 (Pa. Cmwlth. 2007); Chem v. Horn, 725 A.2d 226, 229 (Pa.
Cmwlth. 1999). Consequently, neither Long’s 30 days’ disciplinary custody, the
loss of his job, nor the loss of his honor block status and single cell implicates his
due process rights.
              Accordingly, the trial court properly granted Kyler’s preliminary
objections, and we affirm.



                                            MICHAEL H. WOJCIK, Judge




       3
          See also Sandin v. Conner, 515 U.S. 472 (1995) (discipline of 30 days in segregated
confinement did not violate an inmate’s due process rights because it did not present the type of
atypical, significant deprivation in which a state might conceivably create a liberty interest).



                                               5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Wendell Long,                        :
                                     : No. 1920 C.D. 2015
                        Appellant    :
                                     :
                   v.                :
                                     :
Kenneth D. Kyler                     :



                                    ORDER


           AND NOW, this 26th day of August, 2016, the order of the Court of
Common Pleas of Huntingdon County, dated September 8, 2015, is affirmed.




                                     __________________________________
                                     MICHAEL H. WOJCIK, Judge